Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				        DETAILED ACTION
				   EXAMINERS’ COMMENT
Applicant states that claims 1-8, 10, 11, 15 and 16 are pending, but claim 8 has been cancelled.
Although 1.0 tesla is equal to 10,000 gauss, a recitation of “1.0 tesla or more” “1.5 tesla or more” in claims 5 and 6, respectively, for consistency is suggested. 

					   REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 are dependent on cancelled claim 9 which would be indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable
over JP2001-122985 with a partial English translation in view of English abstract of CN
204093560U (Jan. 14, 2015).
	Rejection is maintained for reasons of the record with the following responses.
Applicant asserts that the recited a combination of Feature 1 (a wind pressure of air from the destaticizer is 05. MPa or less) and Feature 2 (the magnetization magnet having a magnetic flux density of 1.0 tesla or more) of an amended claim 1 is neither disclosed nor suggested by any of the references.  
As to the Feather 1:	 
English translation of JP teaches a process of recycling a film comprising LDPE or HDPE by crushing the film, drying cleaning by a destaticizing air (i.e. the ionizer 23A and ionizing step in a figure 2) and magnetic separation using magnetic force and metal separation using eddy current in claims 6 and 8.
The recited 0.5 MPa or less would equal to about 72.5 psi or less and a pressure of an ambient air would be 14.7 psi.  
JP teaches the eddy current which would be inherent result from turbulent air resulting from the pressure higher than that of the ambient air (i.e., 14.7 psi).  In other words, a flow of the ambient air would not be expected to yield the eddy flow.
Thus, utilization of the pressure higher than that of the ambient air (i.e., 14.7 psi) such as 0.2 MPa (about 29 psi) or 0.5 MPa (about 72.5 psi) for the destaticizer/ionizer (23A) of JP in order to produce the eddy current (result of faster moving air yielding a higher pressure than that of the ambient air) would have been obvious.
As to the asserted unexpected results shown in the instant table 1: Comparative examples do not utilize the destaticizer/ionizer despite of the fact that JP teaches use of the destaticizer/ionizer and thus the asserted comparison and unexpected results would have little probative value.  Also, the comparative examples 2 and 4 do not use Suction magnet (adsorption magnet) taught by JP (magnetic separation using magnetic force).
 The applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Further, the instant comparative examples without the destaticizer/ionizer are also taught as in comparative examples 1-4 of the partial English translation of JP ([0054], no eddy current).
As to the Feather 2:	
Applicant assert that a magnetic flux density of 1.0 to 2.0 tesla taught by CN is related to adsorbing magnetic foreign matter, not to adsorbing magnetic foreign matter that is magnetized before removal thereof.
English translation of CN teaches the ore pulp magnetizer which would have a magnetic flux density inherently.  Thus, utilization of a magnetizing magnet having magnetic flux density of at least 1.0 tesla which should be equal to or less than that of an adsorption magnet (1.0 to 2.0 T taught by CN) would have been obvious since the magnetic power of the adsorption magnet should be at least same as or stronger than that of the magnetizing magnet in order to remove the magnetized foreign matter efficiently.  In other words, the adsorption magnet having magnetic flux density higher than that of magnetized foreign matter would be expected to yield an easier adsorption/separation/pulling of the magnetized foreign matter from the flow of mixtures on moving conveyor belt and see the following case laws.  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
As to the asserted unexpected results shown in the instant table 1: Comparative examples do not utilize the magnetizing magnet (First magnetic) and English abstract of CN teaches utilization of a magnetizing pipe located before magnetic separation recycler which would improve recycling rate of metal by twice to three times than that of not magnetized.  Thus, the asserted improved yield would be expected results, not unexpected results, especially in view of the fact that JP teaches use of the ionizer and none of the comparative examples utilizes the ionizer.
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., particle sizes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The instant claim 1 does not recite any size of supplied resin granules and thus the asserted removal of magnetic foreign matter having a size of 20 µm to 100 µm would have little probative value.  In other words, the size of supplied resin granules would encompass 1-50 µm or 100-200 µm and thus applicant’s argument as to the size would have little probative value.  
Although applicant does not separately address the recited relationship of the magnetic flux density in the last 2 line of claim 1, utilization of the adsorption magnet having at least a higher power than that of the magnetizing magnet in order to adsorb/separate/pull the magnetized foreign matter from the flow of mixtures on moving conveyor belt would have been obvious.  In other woods, removal of the magnetized foreign matter would be difficult or would not be possible when the magnetic power of the adsorption magnet is weaker than that of the magnetized foreign matter.
 Even assuming any unexpected result, whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).
As to new claim 16 reciting a location of the magnetizing magnet before the destaticizer (i.e. the ionizer 23A of JP): The magnetizing magnet can be located before or after the destaticizer and thus the instant location would have been at least obvious since there would be said two choices and since a court held that very limited anticipation.  See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the limitations recited in the last three lines of claim 1 and new claim 16 in JP and CN as the reasons discussed above absent showing otherwise.
 
Claims 3-6, 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP2001-122985 with a partial English translation in view of English abstract of CN 204093560U (Jan. 14, 2015) as applied to claims 1, 2, 7 and 16 above, and further in view of Fascio (US 2012/0245257 A1).
Rejection is maintained for reasons of the record with the above responses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/June 30, 2022                                                  /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762